SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Last exploratory well of Transfer of Rights confirms the existence of the volume contracted of 5 billion barrels Rio de Janeiro, May 9, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that it has completed drilling the last exploratory well in the areas of the Transfer of Rights agreement, in the Santos Basin pre-salt. The well 4-BRSA1226-RJS (4-RJS-728), the third drilled in the block referred to as Entorno de Iara, has confirmed the discovery of good quality oil in the pre-salt reservoirs. Known as Entorno de Iara 3, the well is located at a water depth of 2,244 meters, some 241 km off the coast of Rio de Janeiro state. The well confirmed the discovery of good quality oil (27º API) in carbonate reservoirs of excellent quality situated below the salt layer starting at a depth of 5,548 meters, and it reached the total depth of 5,875 meters. With the completion of this well, Petrobras has complied with the exploratory drilling activities provided for in the Mandatory Exploratory Plan (PEO). Sixteen exploratory wells were drilled among the six areas of the Transfer of Rights with a 100% success rate. Data obtained so far have allowed us to confirm the existence of the totality of the volume contracted by Petrobras with the Brazilian Federal Government, which is 5 billion barrels of oil equivalent (boe). Transfer of Rights Agreement At the end of last year, Petrobras had already declared the commerciality of part of the volume contracted related to Franco area (currently Búzios field) with 3.058 billion boe and Tupi sul area (currently Sul de Lula field) with 128 million boe. The other volumes that make up the total of 5 billion boe are from areas of the Transfer of Rights, which will have their declarations of commerciality sent to Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP) by the end of 2014. After the declarations of commerciality, the formal process of reviewing the Transfer of Rights agreement begins, which will be performed on a block per block basis, taking into consideration the technical and economic assumptions of each area. The reviewing process for the blocks of Franco (Búzios field) and Sul de Tupi (Sul de Lula Field) are already in progress. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 9, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
